Citation Nr: 1311001	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  10-08 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date prior to December 28, 2007, for the award of service connection for right knee degenerative joint disease and right knee laxity (right knee disabilities).

2.  Entitlement to an effective date prior to December 28, 2007, for the award of service connection for a right ankle disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to an initial compensable rating for headaches.

7.  Entitlement to a total rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1983.  The Veteran also had over three month of earlier active duty service and over a year of earlier inactive duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In October 2012, the Veteran testified at a video hearing before the undersigned and a transcript of that hearing has been associated with the claims file.

The Board finds that the October 2008 letter from the Veteran's employer in which they report on his being laid off from work because of service connected disabilities raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on TDIU the appellant claims he is unable to work due to a service connected disability).  Accordingly, this issue has been included as one of the issues on appeal.

In the August 2010 VA Form 9, Appeal to Board, the Veteran expressly limited his appeal so as to not include his claims of service connection for right and left carpal tunnel syndrome and hand disabilities.  Therefore, the Board finds that the only issues in appellate status are those listed on the first page of this decision.  

The claims of service connection for left ankle, left hip, and right hip disabilities as well as the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence shows that the January 1985 decision that initially denied service connection for right knee disabilities is not final because VA treatment records document in the Veteran's complaints and treatment for his right knee disabilities were received within the first year after issuance of the decision and these treatment records contained new and material evidence relevant to the pending claim.  

2.  The evidence shows that on October 28, 1983, the Veteran both filed his claim of service connection for right knee disabilities and entitlement to service connection for right knee disabilities arose, within one year of his January 22, 1983, separation from active duty.

3.  The first evidence in the record indicating an intent to apply for service connection for a right ankle disability was received on December 28, 2007, more than one year after the Veteran's separation from active duty.

4.  The evidence shows that at all time during the pendency of the appeal the Veteran's headaches were manifested by characteristic prostrating attacks occurring on an average of once a month over the last several months but not very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

CONCLUSIONS OF LAW

1.  The criteria for a January 22, 1983, effective date, but no earlier, for the grant of service connection for the right knee disabilities have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.151, 3.155, 3.156(b), 3.400 (2012).

2.  The criteria for an effective date prior to December 28, 2007, for the grant of service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2012).

3.  The Veteran met the criteria for a 30 percent rating, but no more, for headaches at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 4.124, Diagnostic Code 8100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

As to the earlier effective date claims as well as the claim for a compensable rating for headaches, the Veteran is challenging the effective dates or rating assigned following the grant of service connection for these disabilities.  In Dingess, supra, the Court also held that in cases where the benefit sought on appeal has been granted and an initial effective date and rating has been assigned, the claims have been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, because the notice that the Veteran was provided before these claims were granted were legally sufficient (i.e., the February 2008, April 2008, June 2008, and/or March 2009 38 U.S.C.A. § 5103(a) notice letters provided to the Veteran prior to the October 2008 rating decision), VA's duty to notify in this case has been satisfied.  Furthermore, the Board finds that if VA had a duty to provide adequate 38 U.S.C.A. § 5103(a) notice and failed to do so, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the rating decision, the statement of the case, and supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claims for earlier effective dates.  The Veteran was assisted at the hearing by an accredited representative and the representative and the VLJ asked questions to identify when the appellant filed his initial claims for service connection and as to the severity of his headaches.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified in-service and post-service records including the Veteran's available service treatment records and his post-service treatment records from the Portland and Hillsboro VA Medical Centers as well as from Bryan D. Miller, DO, and Malcolm P. Snyder, M.D.

The Veteran's service treatment records, except for his enlistment examination, are unavailable.  The RO, on a number of occasions, attempted without success to obtain and associate with the record these records.  Moreover, in April 2008 and June 2008 the RO notified the Veteran that these records were not available and invited him to provide VA with any copies of these records that he may have in his possession.  However, no additional records were thereafter provided by the Veteran.  In September 2008, the RO made a formal finding of unavailability which finding outlined the steps it took to obtain these records.  Therefore, the Board finds, as did the RO, that adjudication of these claims may go forward without an additional search for these service treatment records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  However, under these circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

As to the rating claim, the Veteran was afforded VA examination in September 2009.  Moreover, the Board finds that the examination is adequate for rating purposes because after a comprehensive examination of the claimant as well as after a review of the record on appeal the examiner provided an opinion as to the severity of his headaches that allow the Board to rate it under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Earlier Effective Date Claims

In substance, the Veteran's earlier effective date claims boil down to a claim that he should be entitled to service connection for his right knee and ankle disabilities since the time he filed his first claim for service connection for high right knee disability on October 28, 1983, because he had both these problems since he was on active duty.  The Veteran and his representative also testified that the appellant should be granted earlier effective dates for the grant of service connection for his right knee and ankle disabilities because the RO at the time of his earlier October 1983 claim, failed in its duty to assist him by not attempting to obtain alternative service treatment records including in-patient clinical records from the base hospital he received treatment at while on active duty and by failing to tell him that he could support his claim with buddy statements and photographs from the time of his in-service injury.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Generally the effective date for an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If service connection is granted based on a claim received within one year of separation from active duty, the effective date will be the day following separation.  Id.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The words application and claim are defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).   

In this regard, the law is clear that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5101; Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of general applicability and mandates that a claim must be filed in order for any type of benefits to . . . be paid under the laws administered by the Secretary.") (emphasis added).  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Right Knee Disabilities

With the above laws and regulations in mind, the record shows that the Veteran separated from military service on January 22, 1983.  On October 28, 1983, he filed his original claim of entitlement to service connection for right knee disabilities.  

In September 1984, the Veteran was afforded a VA examination.  At that time he was diagnosed with a partially torn ligament and possible derangement in the right knee.

In a January 1985 letter, that included notice of his appellate wrights, the RO notified the Veteran that his claim of service connection for right knee disabilities had been denied because his service treatment records could not be located. (Parenthetically, the Board notes that a copy of the actual rating decision that denied the Veteran's claim of service connection for right knee disabilities is not of record.)  Moreover, because this letter notified the Veteran of his appellate wrists, the Board finds that it also acted as a decision.  

In October 1985, the RO obtained and associated with the claims file a September 1985 VA Hospitalization Summary which documented the Veteran's complaints and treament for a septic right knee with a meniscus tear. 

In April 1986, the RO obtained and associated with the claims file a copy of the Veteran's December 1978 enlistment examination, which was negative for complaints or a diagnosis as to the right knee disabilities.

In July 2008, the RO obtained and associated with the claims file VA treatment records dated from July 1985 to December 1985 which documented the Veteran's continued complaints and treatment for his right knee disabilities.

In the one year period that the Veteran had to appeal the January 1985 decision that first denied his claim of service connection for right knee disabilities, the RO actually received and was in physical constructive possession of VA treatment records that documented the appellant's complaints and treatment for his right knee disabilities.  

In this regard, controlling laws and regulatons provide that if new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the pending claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Moreover, Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Muehl v. West, 13 Vet. App. 159, 161 (1999).

With the above criteria in mind, the Board finds that the additional VA treatment records that were received within the one year period that the Veteran had to perfect his appeal, which document his complaints and treatment for his right knee disabilities, contained new and material evidence relevant to the pending claim.  Id.  Therefore, the Board finds that the January 1985 decion was not final.  38 C.F.R. § 3.156(b).  Accordingly, for earlier effective date purposes, the Board finds that the Veteran's claim of service connection for his right knee disabilities has been pending since October 28, 1983.

The next question for the Board to consider is when entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Because service connection was established based on direct incurrence, entitlement arose in service.  See Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012); see also 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Further, the record shows that the nature of the Veteran's right knee pathology was substantially the same since the time he filed his initial claim on October 28, 1983.  Moreover, the Board finds that the Veteran should not be penalized by the fact that VA waited until September 2008 to obtain a medical opinion as to the origins or etiology of his right knee disabilities.  Therefore, the Board finds that entitlement to service connection for the right knee disabilities also arose on October 28, 1983.

The record shows that October 28, 1983, is within one year of the Veteran's January 22, 1983, separation from active duty.  Accordingly, the Board finds that the Veteran is entitled to January 22, 1983, as the effective date for his grant of service connection for his right knee disabilities.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Right Ankle Disability

As noted above, the record shows that the Veteran separated from military service in January 1983.  His original claim of entitlement to service connection for a right ankle disability was received by the RO on December 28, 2007.  He was awarded service connection for a right ankle disability in an October 2008 rating decision effective from December 28, 2007.  Service connection was granted based on lay evidence showing that the Veteran injured his right ankle while on active duty and medical evidence of a current right ankle disability.  

Absent an earlier claim and a showing of entitlement, the claimed for an earlier effective date must be denied.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In this regard, the record shows that the first time that the RO received any writing from the Veteran following his January 1983 separation from military service in which he voiced a desire to file a claim of service connection for a right ankle disability was on December 28, 2007- his claim of service connection for a right ankle disability.  See Jones, supra.

As to the claims by the Veteran and his representative that the effective date for his right ankle disability should date back to his 1983 separation from active duty, the Board acknowledges that the claimant is competent and credible to report on the fact that he had problems with right ankle pain and limitation of motion in-service and since that time because these symptoms are observable by a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board also acknowledges that the RO conceded that the Veteran's current right ankle disability was caused by an injury while on active duty.

However, the records is devoid of any communication from the Veteran or his representative between the time of his 1983 separation from military service and first filing his claim with VA on December 28, 2007, indicating an intent or desire to file a claim of entitlement to service connection for a right ankle disability.  See 38 U.S.C.A. § 5101; Jones, supra. 

As to the claims by the Veteran and his representative that the effective date for his right ankle disability should date back to his 1983 separation from active duty because the RO failed in its duty to assist, the Board notes that such a claim has no merits as to an earlier effective date claim because the question before the Board is what the evidence in the claims file shows as to making a claim for service connection for a right ankle disability and not what the RO should or should not have told the Veteran in connection with an earlier claim for an unrelated right knee disability.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

As to any claim by the Veteran and his representative that the effective date for his right ankle disability should date back to the first time treatment records document his complaints and treatment for this disability, the Board notes that pre-December 28, 2007, treatment records do not document the appellant's complaints and treatment for a right ankle disability.  Moreover, even if they did, they could not act as an earlier claim unless they also included evidence that the claimant was seeking service connection at those times.  Brannon.  Therefore, medical records cannot serve as an earlier claim of service connection for a right ankle disability.  

Since his service connection claim for a right ankle disability was received more than one year after his separation from military service, the effective date of the award may be no earlier than the date of receipt of the claim.  38 U.S.C.A. § 5110.  Accordingly, since there is no evidence that shows a claim of service connection for a right ankle disability was filed prior to December 28, 2007, the claim for an earlier effective date is denied.

The Board also considered the doctrine of reasonable doubt.  However, as the evidence is against the claim, that doctrine is not for application in this case.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the claim for an earlier effective date for the grant of service connection for a right ankle disability must be denied.

The Rating Claim

As to the claim for a compensable rating for headaches, the Veteran testified at his October 2012 video hearing as to his disability being manifested by adverse symptomatology that warrant at least a compensable rating.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The November 2009 rating decision granted service connection for tension headaches and assigned it a non compensable rating effective from January 7, 2009, under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months warrants a 10 percent disability rating; with characteristic prostrating attacks occurring on an average once a month over last several months warrants a 30 percent disability rating; and with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrants a 50 percent disability rating.

With the above criteria in mind, at the September 2009 VA headaches examination the Veteran complained of almost daily headaches that last all day and are manifested by bi-temporal pressure with photophobia but no aura, nausea, vomiting, or phonophobia.  The Veteran thereafter described the headaches as not prostrating but varying in severity from mild to moderate with severe headaches after a poor night's sleep.  He also reported that that he treated his headaches with etodolac and PRN with moderate relief.   The diagnosis was chronic tension headaches.  The examiner thereafter opined that the headache description given by the Veteran show a disease process that is mildly disabling though not associated with prostrating attacks.  

However, VA treatment records also document the Veteran's complaints and treatment for headaches.  In this regard, VA treatment records show in March 2010 the Veteran going to the emergency room for treatment of his headaches.  The VA treatment records also document the Veteran's complaints of having headaches one to two times a month as well as being on medication (etodalic) for these headaches.  Subsequent July 2011 and August 2011 VA treatment records, also show his headaches being treated with sumatriptan.

Furthermore, in writings to VA as well as at his personal hearing the Veteran complained of adverse symptomatology that was significantly worse than what was reported by the September 2009 VA examiner.  In this regard, he testified that for the last four years he had had severe headaches on average of once a month that last approximately three to six hours manifested by, among other things, pain, nausea, and difficulty focusing.  He also reported that at these times he has to leave school, lie down in a dark room, and take his medication (Vicodin).  He also reported that these treatments "help a little bit."  He also reported that he misses approximately one day a month from school because of his headaches. 

Initially, the Board finds that the Veteran is both competent and credible to report on his headache pain and other symptoms even when not documented in his medical records.  See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  Moreover, the Board finds that it may not reject the credibility of the Veteran's lay testimony regarding the severity of his headaches simply because it is not corroborated by contemporaneous medical records.  See Buchanan, supra; Jandreau, supra.  Furthermore, the Board notes that the Veteran's post-VA examination medical records appear to confirm his claims regarding the frequency and severity of his service connected headaches being at least one time a month. 

The Board finds that the evidence, both positive and negative, as to whether the Veteran's service connected headaches equate to characteristic prostrating attacks occurring on an average once a month over the last several months is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that it does.  38 U.S.C.A. § 5107 (West 2002).  Accordingly, the Board finds that the Veteran met the criteria for a 30 percent rating for his headaches.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Fenderson.

As to a rating in excess of 30 percent for his headaches, the Board finds that the evidence relating to the Veteran's headaches is significant as much for what it does not show as what it does.  In this regard, the Veteran and his representative claim that the appellate has, in substance, very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  However, the record is negative for any objective evidence that the headaches are productive of severe economic inadaptability.  In fact, the September 2009 VA examiner opined that the headaches were only mildly disabling.  Further, the Board finds that neither the Veteran, his representative, his brother, or his friend are competent to provide an opinion that the headaches are productive of severe economic inadaptability because such an opinion requires medical training which neither they do not have.  See Jandreau; Buchanan.  As such, based on these objective findings the Board finds that the Veteran's headaches do not meet the criteria for a rating in excess of 30 percent.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  This is true at all times during the pendency of the appeal and therefore staged ratings are warranted.  Fenderson.

Based on the Veteran's and his representative's claims that the appellant's headaches are worse than rated, the Board will consider the application of 38 C.F.R. § 3.321(b)(1) (2012). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Specifically, there simply is no objective evidence that his headaches, acting alone, has resulted in frequent periods of hospitalization or in marked interference with employment.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.  In short, there is nothing in the record to indicate that this service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at all times prior to August 3, 2009.


ORDER

A January 22, 1983, effective date is awarded for the grant of service connection for the right knee disabilities.

An effective date prior to December 28, 2007, for the grant of service connection for a right ankle disability is denied.

Subject to the law and regulations governing payment of monetary benefits, a 30 percent rating for headaches is granted at all times during the pendency of the appeal.


REMAND

As to the claims of service connection for left ankle and bilateral hip disabilities, the Board does not find the September 2010 opinion provided by Dr. Miller sufficient to grant secondary service connection because it is not clear from his statement that the appellant's service connected right ankle and knee disabilities caused or aggravated these disabilities because he refers to "right lower extremity injuries."  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases.  Moreover, while the Veteran testified that Dr. Miller in June 2011 and Dr. Snyder in July 2011 provided medical opinions linking his left ankle and hip disabilities to his already service connected right knee and/or ankle disabilities, neither the June 2011 nor the July 2011 writings from these doctors contained such opinions.  

Similarly, while the RO obtained medical opinions as to the origins of these disabilities in September 2009, the Board also does not find these opinions adequate.  As to the left ankle disability, the Board has reached this conclusion because the examiner did not provide an opinion as to the relationship, if any, between the current left ankle disability and his military service; because the examiner did not provide an opinion as to whether the current left ankle disability was caused by any of the claimant's service connected disabilities other than his right ankle disability, and because the examiner did not provide an opinion as to whether the current left ankle disability was aggravated by any of the claimant's service connected disabilities.  See 38 C.F.R. §§ 3.303, 3.310 (2012); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (holding that compensation is payable when service-connected disability has aggravated a non-service-connected disorder).  As to the bilateral hip disabilities, the Board has reached this conclusion because the examiner did not provide an opinion as to whether either current hip disability was aggravated by any of the claimant's service connected disabilities.  See 38 C.F.R. § 3.310; Allen, supra.  

Therefore, the Board finds that a remand to provide the Veteran with another VA examination to obtain a competent and credible opinion as to the relationship between his current left ankle and hip disabilities and his military service as well as his already service connected disabilities is required.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  While the appeal is in remand status, the Veteran should also be invited to obtain a better opinion from Dr. Miller as well as an opinion from Dr. Snyder.  See 38 C.F.R. § 19.9 (2012).

As noted above, the record raises a claim for a TDIU.  See Rice, supra; Also see October 2008 letter from the Veteran's ex-employer.  However, the TDIU issue has not been developed for appellate review.  Therefore, the Board finds that a remand is needed for the Veteran to be provided with notice of the laws and regulations governing a TDIU and an examination and opinion that address the question of whether or not his service connected disabilities prevent him from working.  38 U.S.C.A. §§ 5103(a); 5103A(b).

The record reflects that the Veteran receives ongoing treatment from the Portland and Hillsboro VA Medical Centers.  However, his post-February 2012 treatment records from these facilities do not appear in the claims file.  Therefore, while the appeal is in remand status an attempt should be made to obtain and associate with the record these outstanding medical records.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records). 

Similarly, the record shows that the Veteran receives ongoing treatment from Dr. Miller and Dr. Snyder.  However, his contemporaneous treatment records from these providers do not appear in the claims file.  Therefore, while the appeal is in remand status an attempt should be made to obtain and associate with the record these outstanding medical records.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them). 

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  Obtain and associate, physically or electronically, all of the Veteran's post-February 2012 treatment records from the Portland and Hillsboro VA Medical Centers with the claims file.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  After obtaining authorizations from the Veteran, should obtain and associate with the record all of his contemporaneous treatment records from Dr. Miller and Dr. Snyder.  All actions to obtain the requested records should be documented fully in the claims file.  

The RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.

3.  Contact the Veteran and invite him to obtain additional opinions from Dr. Miller and Dr. Snyder regarding the relationship between his left ankle and hip disabilities and his service connected right ankle and knee disabilities.

4.  Provide the Veteran with notice of the laws and regulations governing entitlement to a TDIU in accordance with 38 U.S.C.A. § 5103A and Dingess.  

5.  After undertaking the above development to the extent possible, arrange for the Veteran to be afforded an appropriate VA examination.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not that any of the Veteran's current left ankle disabilities and/or bilateral hip disabilities were caused by his active duty or has continued since service?

b.  Is it at least as likely as not that arthritis of the left ankle or either hip manifested in the first post-service year?

c.  Is it at least as likely as not that any of the Veteran's current left ankle disabilities and/or bilateral hip disabilities were caused by any of his service connected disabilities?

d.  Is it at least as likely as not that any of the Veteran's current left ankle disabilities and/or bilateral hip disabilities were aggravated by any of his service connected disabilities?

e.  Is it at least as likely as not that the Veteran's service connected disabilities prevent him from engaging in substantially gainful employment?  When offering the opinion, the examiner is instructed to ignore the effects of age or any nonservice-connected disabilities.  

In providing answers to the above questions, the examiner should take into account the fact that service records document that the Veteran was a parachutist and the appellant is competent to report that he had problems with observable symptoms his disabilities (i.e., pain and limitation of motion) in-service and since that time even when not documented in his medical records.

In providing answers to the above questions, the examiner cannot base his opinion on negative medical evidence such as the post-service record being negative for complaints, diagnoses, or treatment for the disabilities for many years post-service. 

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

6.  The RO/AMC should thereafter readjudicate the claims including the claim for a TDIU.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal including those governing a TDIU.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


